DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,853,988 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 10/26/2021, which has been entered and made of record.  Claims 1-20 are pending in the application. 
	The amendment of specification is OK to Enter.
	The objection of drawings has been withdrawn after the specification is amended
	The nonstatutory double patenting rejection has been withdrawn after the terminal disclaimer filed.

Response to Arguments
Applicant's arguments filed on 10/26/2021 have been fully considered but they are not persuasive.
Applicants state that “Neither Lo (US Pub. 2017/0193687), relied on in combination with Moller/Eo to reject claim 9, nor Margulis (US Pub. 2002/0063807) relied on in combination with Moller/Eo to reject claims 10 and 18, nor Ozguner (US Pub. 2019/0051229), relied on in combination with Moller/Eo to reject claims 12, 13 and 19, make up for the basic deficiency of Moller and Eo as discussed above. Consequently, claims 9, 10, 12, 13, 18 and 19 are also submitted to define subject matter that is patentable over the prior art”.	The examiner disagrees. 1. Please consider prior art as whole for 103 rejection; 2.  The rejection is based on the claims (not specification); 3. Moller discloses an outline to project 3D scene into a 2D projection plane with sub-regions/images (par 0039, par 0217, par 0221) and render and display it in display device (par 0053, par 0102) and Eo et al. provide a detail how to render the sub-regions of image to display in a distorted HMD device include mapping the geometry from the projection plane into an image space using transformations (Fig 5, par 0104, par 0067-0068, par 0089, par 0103-0106, map input image through distortion compensation device to compensate pixel value using a look-up table to generate a distorted output image), wherein a respective transformation is defined for each image region (par 0025, par 0078-0082, par 0108, each grid section has compensate value (in a look-up table) to cover whole grid section); and rendering the geometry in the image space to determine image values of an image to be displayed on the display (par 0025, par 0068, par 0104-0106, par 0109, d shows the image of the display panel 900 of FIG. 12c which has passed through the optical device 1000 used in FIG. 12b and is seen by the user”). So combined prior art perform 1. project a 3D scene to 2D plane, as taught by Moller; 2. render and display 2D plane image to a distorted HMD device, as taught by Eo et al. (teaching all the limitation of independent claims). Therefore, the rejection would been maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2008/0018732 to Moller in view of U.S. PGPubs 2017/0206689 to Eo et al..

Regarding claim 1, Moller discloses a method of rendering geometry of a 3D scene on a display (Abstract, disclosing a method having a projection step and a transformation step for processing item coordinates representing item in a 3D scene to , the method comprising: 
projecting geometry of the 3D scene into a 2D projection plane (par 0039, disclosing projecting a plurality of item coordinates representing at least one item in a 3D scene onto a projection plane to generate a plurality of projection coordinates, indicating the at least one item in a 3D scene having a plurality of item coordinates can correspond to geometry of the 3D scene being projected into the projection plane), wherein image regions are defined in the projection plane (par 0217, disclosing placing several sub-images within the larger display image or frame, par 0221, disclosing the projection coordinates within the sub-image, par 0039, discloses projecting a plurality of item coordinates representing at least one item in a 3D scene onto a projection plane to generate a plurality of projection coordinates, the pixels within sub-images having projection coordinates indicate the sub-images are within the projection plane and can correspond to image regions of the projection plane (pixel as image region because consider pixel as smallest image region));  and 
rendering the geometry in the image space to be displayed on the display (par 0053, disclosing transformation performed on the item coordinates, the transformation determined by the aperture geometry of the parallax barrier 3D display, par 0102, disclosing transformation to compensate for the distorted perspective, the transformations dependent on the object position in the viewing volume, and the image is displayed on a screen behind an aperture of a parallax display). 
But Moller does not explicitly disclose mapping the geometry from the projection plane into an image space using transformations, wherein a respective transformation is defined for each image region; and rendering the geometry in the image space to determine image values of an image to be displayed on the display.

    PNG
    media_image1.png
    224
    424
    media_image1.png
    Greyscale

In related endeavor, Eo et al. teach wherein image regions are defined in the projection plane (Fig 9, par 0025, par 0079, par 0081, par 0108, “dividing an area where an image is displayed into M×N grid sections” ….each grid section as image region), mapping the geometry from the projection plane into an image space using transformations (Fig 5, par 0104, par 0067-0068, par 0089, par 0103-0106, “After the update is completed by the distortion vector value required by the look-up table 520, which section in the grid sections the coordinate value (x.sub.d, y.sub.d, c) of the pixel is included in is found based on the coordinate value (x.sub.d, y.sub.d, c) of the pixel, which has been inputted to the image distortion compensation device 500 according to the embodiment (S1140)  …. Such a calculated value corresponds to the value of the pixel arbitrarily distorted for the distorted image compensation. The pixel value is outputted to another image processing module or the output interface controller 800 (S1230) such that the display panel 900 is driven” …map input image through distortion compensation device to compensate pixel value using a wherein a respective transformation is defined for each image region (par 0025, par 0078-0082, par 0108, “In the display device capable of image distortion compensation in accordance with the embodiment, after the complex distortion caused by the optical device 1000 is divided in the form of the M×N grid pattern, only the distortion amount at the vertex of the rectangular section is stored in the form of a vector in the look-up table 520, and the vector value of the look-up table 520 is changed, so that it is possible to compensate the perspective distortion, and the aberration distortion as well as the lens distortion appearing in the form of pincushion, barrel, or mustache” …each grid section has compensate value (in a look-up table) to cover whole grid section); and rendering the geometry in the image space to determine image values of an image to be displayed on the display (par 0025, par 0068, par 0104-0106, par 0109, “calculate a pixel value for a compensated output image by applying the weight value on the basis of which pixel coordinate value the coordinate (x.sub.r, y.sub.r) is closer to among the neighboring pixel coordinate values calculated in the second calculating; and outputting to output the pixel value for the compensated output image”, “FIG. 12d shows the image of the display panel 900 of FIG. 12c which has passed through the optical device 1000 used in FIG. 12b and is seen by the user”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Moller to include mapping the geometry from the projection plane into an image space using transformations, wherein a respective transformation is defined for each image region; and rendering the geometry in the image space to determine image values of an image 

    PNG
    media_image2.png
    192
    371
    media_image2.png
    Greyscale

Regarding claim 2, Moller as modified by Eo et al. teach all the limitation of claim 1, and Eo et al. further teach wherein the transformations are configured for mapping the geometry into the image space so as to counteract distortion (Figs 3, 5 and 12a-12d, par 0016, par 0063, par 0105, “One embodiment is a display device capable of image distortion compensation. The display device includes a display panel which outputs a compensated video signal”).

    PNG
    media_image3.png
    219
    427
    media_image3.png
    Greyscale

Regarding claim 3, Moller as modified by Eo et al. teach all the limitation of claim 2, and Eo et al. further teach wherein the distortion is introduced by an optical arrangement associated with the display (Figs 2, 4-5 and 12a-12d, par 0061-0063, par 0105, “FIG. 4 shows that the image is distorted in the form of a pincushion by a lens. In order to compensate the distortion of the image, as shown in FIG. 5, after the output image prior to passing through the lens is distorted in the form of a barrel, the distorted image is outputted through the lens, so that the user recognizes the image as a normal image”).

Regarding claim 7, Moller as modified by Eo et al. teach all the limitation of claim 1, and Eo et al. further teach wherein the image regions are tiles (Figs 4-5 and 10, par 0025, par 0061-0063, par 0108, dividing an area where an image is displayed into M×N grid sections).

    PNG
    media_image4.png
    163
    376
    media_image4.png
    Greyscale

Regarding claim 8, Moller as modified by Eo et al. teach all the limitation of claim 7, and Eo et al. further teach wherein the image regions in the projection plane are distorted tiles, and wherein the respective transformation for each of the image regions maps the image region to an undistorted tile in the image space (Figs 4 and 5, par 0104, par 0067-0068, par 0089, par 0103-0106, “After the update is completed by the distortion vector value required by the look-up table 520, which section in the grid sections the coordinate value (x.sub.d, y.sub.d, c) of the pixel is included in is found based on the coordinate value (x.sub.d, y.sub.d, c) of the pixel, which has been inputted to the image distortion compensation device 500 according to the embodiment (S1140)  …. Such a calculated value corresponds to the value of the pixel arbitrarily distorted for the distorted image compensation. The pixel value is outputted to another image processing module or the output interface controller 800 (S1230) such that the display panel 900 is driven” …inputted image without compensation would generate a distorted gird output image (see Fig 4) and  inputted image with compensation would generate a normal gird output image).

Regarding claim 11, Moller as modified by Eo et al. teach all the limitation of claim 1, and Eo et al. further teach wherein projecting geometry of the 3D scene into said 2D projection plane comprises: sub-dividing pixels in said image space into a 

Regarding claim 14, Moller teaches a graphics processing system configured to render geometry of a 3D scene on a display (see Moller, par 0060-0061). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 15-17, Moller as modified by Eo et al. teach all the limitation of claim 14, the claims 15-17 are similar in scope to claims 2-3 and 7+8 and are rejected under the same rational.

Regarding claim 20, Moller as modified by Eo et al. teach a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of a graphics processing system that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the graphics processing system (Eo et al.: par 0065, par 0068, par 0070, “ The video transmission apparatus is generally formed of an application processor, an application specific integrated circuit (ASIC), CPU, GPU, GPGPU, DSP, a field programmable gate array (FPGA), etc. These video transmission apparatuses are comprised of an operation and control processing unit, internal/external .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2008/0018732 to Moller in view of U.S. PGPubs 2017/0206689 to Eo et al., further in view of U.S. PGPubs 2017/0193687 to Lo et al.

Regarding claim 9, Moller as modified by Eo et al. teach all the limitation of claim 1, but does not explicitly teach wherein the image regions are half-tiles.
In related endeavor, Lo et al. teach wherein the image regions are half-tiles (Fig 10, par 0070, half gird).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Moller as modified by Eo et al. to include wherein the image regions are half-tiles as taught by Lo et al. to introduce a distortion to the displayed image that is the inverse of the distortion introduced by the optical system by the warped lattice back to their original locations in the display plane to provide the user with an image that is substantially distortion free when user view this image in HMD device with distortion structure.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2008/0018732 to Moller in view of U.S. PGPubs 2017/0206689 to Eo et al., further in view of U.S. PGPubs 2002/0063807 to Margulis.

Regarding claim 10, Moller as modified by Eo et al. teach all the limitation of claim 1, but does not explicitly teach further comprising outputting the determined image values of the image to a frame buffer.
In related endeavor, Margulis teaches further comprising outputting the determined image values of the image to a frame buffer (par 0048, par 0073, disclosing Geometric Transformation redefines the spatial relationship between pixel points of an image to provide to frame buffer compensated digital images that, when displayed, exhibits the highest possible image quality, indicating the output of the geometric transformation can correspond to the image with determined image values being output to a frame buffer). 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Moller as modified by Eo et al. to include further comprising outputting the determined image values of the image to a frame buffer as taught by Margulis to redefine the spatial relationship between pixel points of an image to render output image in frame buffer before display to provide high image quality.

Regarding claim 18, Moller as modified by Eo et al. teach all the limitation of claim 14, the claim 18 similar in scope to claim 10 and is rejected under the same rational.

Claims 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2008/0018732 to Moller in view of U.S. PGPubs 2017/0206689 to Eo et al., further in view of U.S. PGPubs 2019/0051229 to Ozguner et al..

Regarding claim 12, Moller as modified by Eo et al. teach all the limitation of claim 1, but does not explicitly teach wherein mapping the geometry from the projection plane into an image space using transformations comprises: applying, for each vertex in an image region, a linear transformation to map the vertex position from the image space to said projection plane.
In related endeavor, Ozguner et al. teach wherein mapping the geometry from the projection plane into an image space using transformations comprises: applying, for each vertex in an image region, a linear transformation to map the vertex position from the image space to said projection plane (par 0029, disclosing an image transformation maps pre-transformation positions in a source space and corresponding post-transformation positions in a destination space, examples of 3D image transformations include two-dimensional geometric image transformations such as affine transformations applied to triangular regions of an image, indicating the two-dimensional geometric image transformation such as affine transformation applied to triangular 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Moller as modified by Eo et al. to include wherein mapping the geometry from the projection plane into an image space using transformations comprises: applying, for each vertex in an image region, a linear transformation to map the vertex position from the image space to said projection plane as taught by Ozguner et al. to apply linear transformation to geometry in image regions to perform more complex transformations to images.

Regarding claim 13, Moller as modified by Eo et al.  and Ozguner et al. teach all the limitation of claim 12, and Ozguner et al. further teach wherein applying, for each vertex in an image region, a linear transformation to map the vertex position from the image space to said projection plane comprises: applying the linear transformation, for each vertex in an image region, to X and Y coordinates in the projection plane and leaving other vertex attributes unmodified (par 0029, disclosing an image transformation maps pre-transformation positions in a source space and corresponding post-transformation positions in a destination space, examples of 3D image transformations include two-dimensional geometric image transformations such as affine 

Regarding claim 19, Moller as modified by Eo et al. teach all the limitation of claim 14, and Eo et al. further teach further comprising: a memory arranged to store a plurality of transformation parameters defining the transformations (par 0017, par 0026-0027, a look-up table which stores a degree of the distortion of an image outputted from the display panel), but do not explicitly teach each linear transformation being associated with a group of pixels in said image space and defining a transformation of the pixels between image space and a projection plane.
In related endeavor, Ozguner et al. teach each linear transformation being associated with a group of pixels in said image space and defining a transformation of the pixels between image space and a projection plane (par 0029, disclosing an image transformation maps pre-transformation positions in a source space and corresponding post-transformation positions in a destination space, examples of 3D image transformations include two-dimensional geometric image transformations such as affine transformations applied to triangular regions of an image, affine transformations include scaling, translation, rotation, and shears).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Moller as modified by .

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 4, including "further comprising: defining a first set of transformations; and adjusting the first set of transformations, prior to the step of mapping, to produce a set of adjusted transformations; wherein the set of adjusted transformations is used in the step of mapping".

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616